Citation Nr: 0842755	
Decision Date: 12/11/08    Archive Date: 12/17/08

DOCKET NO.  01-09 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, to include schizophrenia.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 




INTRODUCTION

The veteran served on active duty from November 1972 to 
November 1976.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a June 2001 decision of the RO that, in pertinent 
part, declined to reopen a claim for service connection for 
paranoid schizophrenia on the basis that new and material 
evidence had not been received.

In July 2004, the Board reopened and remanded the matter for 
additional development.  In a February 2007 decision, the 
Board denied service connection for a psychiatric disability.

The veteran appealed the July 2004 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a July 2008 Joint Motion for Remand, the parties moved to 
vacate the Board decision and remand the case to the Board.  
The Court granted the motion.  Thereafter, the case was 
returned to the Board, consistent with the Court's order.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
and his attorney when further action is required.


REMAND

In the Joint Motion, the parties essentially agreed that VA 
failed to satisfy its duty to assist by not exhausting all 
efforts to obtain the veteran's service treatment records.

The veteran asserts that he was treated by a psychiatrist for 
problems while stationed in service at the USATMC Boelblingen 
in Germany.  Service treatment records, dated September 4, 
1975, reflect a provisional diagnosis of situational 
depression.  At that time the veteran reported depression and 
anxiety over job problems and receiving two Article 15's.  On 
mental status examination, there were no signs of organic 
impairment or psychosis.  A psychiatric technician opined 
that the veteran's difficulties appeared to be an inability 
to handle certain situations in which the veteran felt he had 
not been treated fairly and with respect.  The psychiatric 
technician also opined that the veteran did not appear to be 
very depressed.  On disposition, the veteran's case was 
referred to Mental Hygiene.  

The claims file contains no additional psychiatric treatment 
records, nor any Mental Hygiene records pertaining to the 
referral.  Service personnel records reflect that the veteran 
served overseas in Germany from August 1974 to November 1976, 
and that he was attached to Company C, 4th Battalion, 73rd 
Armor, in Germany.  Under these circumstances, the Board 
finds that an attempt should be made to obtain hospital 
clinical records, outpatient psychiatric treatment records, 
or any Mental Hygiene records for the period from September 
1975 to November 1976 in Boeblingen, Germany.  These records 
are pertinent to the veteran's claim for service connection.  
See 38 U.S.C.A. § 5103. 

Accordingly, the case is REMANDED for the following action:

1.  The RO or AMC should undertake 
appropriate action to obtain hospital 
clinical records, outpatient psychiatric 
treatment records, and/or Mental Hygiene 
records of the veteran's treatment for 
psychiatric problems in Boeblingen, 
Germany, from September 1975 to November 
1976.  The RO or AMC should send a copy 
of the veteran's separation document with 
the request.  All records and/or 
responses received should be associated 
with the claims file.    

2.  After ensuring that the requested 
action has been completed, the RO or AMC 
should re-adjudicate the claim on appeal.  
If the benefits sought are not fully 
granted, the RO or AMC must furnish a 
supplemental statement of the case 
(SSOC), before the claims file is 
returned to the Board, if otherwise in 
order.

No action is required of the veteran until he is notified by 
the RO or AMC.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




